DETAILED ACTION
1)	Claims 1 to 10 are pending in the instant application.  Claim 1 has been amended as requested by Applicant in the correspondence filed 13 January of 2021.
2)	Any objection or rejection of record that is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3)	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
4)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Improper Markush Grouping Rejection
5)	Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of colchicine, ofloxacin and 1,10-phenathroline is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  The instant specification provides absolutely no evidence that all three of these heterocyclic organic compounds bind to canine T2R2 taste receptor, much less providing evidence that such binding is based upon a shared substantial structural feature.   The only one of these compounds that has been shown to bind to canine T2R2 is ofloxacin, as discussed in paragraphs [[0027] and [0118] of the instant specification. The term “1,10-phenathroline” appears nowhere in the instant application, as filed, and the compound colchicine is only discussed in paragraphs [0029] and [0120], where it is identified as a ligand for canine T2R4. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 2 to 10 are rejected in so far as they depend from claim 1 for this element.

Claim Rejections - 35 USC § 112

6)	Claims 1 to 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. These claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the amendment to claim 1 that was filed 13 January of 2021 introduces new matter into the instant application.  Claim 1, as amendment, expressly identifies the compound “1,10-phenathroline” as a compound that binds to one or more amino acids of canine T2R2 taste receptor.  As explain above, the term “1,10-phenathroline” does not appear in the application as filed.  In addition, the amendment to claim 1 expressly identifies the compound “colchicine” as a compound that binds to one or more amino acids of canine T2R2 taste receptor, which is an inventive concept that was not presented in the originally filed application.  As explained above, the compound colchicine is only discussed in paragraphs [0029] and [0120] of the instant specification, where it is identified as a ligand for canine T2R4. 
 7)	Claims 1 to 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  These claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  With respect to enablement, the instant claims, as amended, are limited to a method of “modulating” the intensity of the bitter taste of a pet food by the addition of ofloxacin thereto.  Claim 3 requires the addition of ofloxacin to increase the intensity of bitter taste whereas claim 4 requires the addition of ofloxacin to decrease the intensity of bitter taste.  
In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that: 
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."
Because the instant specification only shows that ofloxacin binds to canine T2R2, and provides no evidence that this binding activity stimulates, inhibits, or has no effect on the activity of canine T2R2, one of skill in the art of sensory biology would be incapable of predicting, “by resort to known scientific law”, the operability of any embodiment of the claimed method.
Response to Arguments
8)	Applicant's arguments filed 13 January of 2021 have been fully considered but they are not persuasive. The amendment filed 13 January of 2021 introduced new matter into the claims which necessitated the improper Markush grouping, written description and enablement rejections presented above.  The enablement rejection was necessitated because the amendment limited the claims to a single embodiment that clearly was not enabled by the specification as filed.
Conclusion
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/           Primary Examiner, Art Unit 1649